                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                                CASE NO: 6:17-cr-148-Orl-40TBS

ANDRES FERNANDO CABEZAS

       Defendant.


                                           ORDER

       This case comes before the Court without a hearing on Defendant Andres

Fernando Cabezas’ Motion for this Court to Reconsider its Order Denying Andres

Fernando Cabezas’ Rule 41(g) Motion (Doc. 123). Defendant cites no legal authority for

the filing of a motion for reconsideration. He has not shown that the Court

misapprehended his position or the material facts when it entered its Order. Nor has

Defendant shown any intervening change in controlling law, the availability of new

evidence, or the need to correct a clear error or manifest injustice. What Defendant has

shown is that the Court believed, incorrectly, that he is currently represented by counsel

who had not joined in his motion (Doc. 122 at 1). But that error is not material to the

resolution of Defendant’s Motion to Return Property Under 41(g) (Doc. 115).

       The photographs Defendant seeks are part of the contents of an iPhone he agreed

to forfeit to the United States as part of his plea agreement (Doc. 67 at 5). Defendant’s

plea was accepted (Doc. 77), and judgment and sentence were imposed (Doc. 101).

Defendant is currently appealing his judgment sentence (Doc. 103). To the extent that

forfeiture of the iPhone is a part of the judgment and sentence now being appealed, the

Eleventh Circuit has jurisdiction of the issue.
       Before Defendant filed any motion for relief under FED. R. CRIM. P. 41(g) the Court

entered a separate Final Judgment of Forfeiture vesting title to the iPhone in the

government (Doc. 114). In United States v. Guerra, 426 Fed. Appx. 694, 697-98 (11th Cir.

2011) the court “explained that Rule 41(g) cannot be used to recover property that has

been forfeited to the government in a civil forfeiture proceeding.” Defendant’s remedy was

to appeal the forfeiture judgment, which he failed to do.

       For these reasons, the motion for reconsideration is DENIED.

       DONE and ORDERED in Orlando, Florida on October 18, 2018.




Copies furnished to:

       Counsel of Record
       Andres Fernando Cabezas




                                            -2-
